Fourth Court of Appeals
                                San Antonio, Texas
                                       May 14, 2021

                                   No. 04-20-00391-CV

              IN THE ESTATE OF SHIRLEY L. WIATREK, DECEASED,

                       From the County Court, Karnes County, Texas
                              Trial Court No. PR-2019-0025
                     The Honorable John D. Hutchinson, Judge Presiding


                                      ORDER

         Appellee’s motion for an extension of time to file his brief is GRANTED. Appellee’s
brief is due on or before June 14, 2021.


                                                 _________________________________
                                                 Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2021.




                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court